Appeal by the defendant from a judgment of the County Court, Orange County (Byrne, J.), rendered September 8, 1989, convicting him of criminal possession of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the County Court erred in summarily denying his motion to withdraw his guilty plea on the ground that he and his codefendant had been represented by the same attorney at the plea and, as a consequence, he was denied his right to the effective assistance of counsel. We disagree. At arraignment, the County Court adequately ascertained, on the record, that the defendant was aware of the potential risks involved in joint representation and had knowingly chosen that course (see, People v Cruz, 63 NY2d 848, 849; People v Gomberg, 38 NY2d 307, 313-314). In any event, the defendant failed to demonstrate that a conflict of interest, or at least a significant possibility thereof, operated (see, People v Recupero, 73 NY2d 877).
We have considered the defendant’s remaining contentions and find them to be without merit. Thompson, J. P., Brown, Kunzeman and Balletta, JJ., concur.